DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 15/560432, PCT/US2016/023792 and 62/137505 filed 9/21/2017, 3/23/2016, and 3/24/2015, respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/8/2021 and 5/14/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
                                                    



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Judy Naamat (39311) on 1/11/2022.
The application has been amended as follows: 

Claims 1-39 – Cancelled.

40.	(currently amended)  A method of registering distributed devices comprising:
discovering a plurality of devices at a central panel and/or server;
localizing the devices;
authorizing the devices; 
registering the devices with the central panel and/or server;
comparing at the central panel and/or server a security coverage area of the devices relative to a floorplan that includes dynamically varying threat levels for respective areas of the floorplan; and
determining at the central panel and/or server whether there is a need to change placement of one or more of the devices based on a result of the comparison.  

41.	(previously presented)  The method as recited in claim 40, further comprising verifying link quality with each of the devices before registering the devices with the central panel by comparing signal quality between each device and the central panel with a pre-defined threshold level.

42.	(previously presented)  The method as recited in claim 40, wherein discovering the devices includes receiving join requests broadcast by the devices at the central panel and linking the devices to the central panel by sending a proceed to join signal to the devices.



44.	(previously presented)  The method as recited in claim 42, further discovering the devices further includes comparing a device identifier in each of the join requests with a device table of the central panel and sending the proceed to join signals only to devices marked as authorized in the device table.

45.	(previously presented)  The method as recited in claim 44, wherein the device table is either created by the central panel as the central panel starts receiving join requests or is pre-downloaded to the central panel via a mobile device or the server.

46.	(previously presented)  The method as recited in claim 40, further comprising sending an awaiting authorization signal to any of the devices not marked as authorized in a device table of the central panel, and putting any of the devices receiving the awaiting authorization signal into a low power mode while the devices that received the awaiting authorization signal await authorization.

47.	(previously presented)  The method as recited in claim 46, wherein a waiting device of the devices awaiting authorization periodically wakes up and sends a message to the central panel to check a status of the waiting device’s authorization and proceeds with the remaining registration process when authorization for the waiting device is granted.

48.	(previously presented)  The method as recited in claim 46, wherein a waiting device of the devices awaiting authorization receives an external trigger to send a message to the central panel to check a status of the waiting device’s authorization and the waiting device proceeds with registration of the waiting device when authorization is granted.

49.	(previously presented)  The method as recited in claim 40, wherein localizing the devices includes first localizing a mobile device within the floor plan and then localizing the devices with respect to the mobile device by processing a relative strength of an RF signal output by each of the device once the RF signals are received by the mobile device.

50.	(previously presented)  The method as recited in claim 40, wherein localizing the devices includes determining device locations relative to the floor plan, wherein the device locations are represented by a combination of zone location tag, octant tag, device type, and unique identifier.  

51.	(currently amended)  The method as recited in claim 40, wherein localizing the respective devices includes accepting first input into a mobile device specifying a location on the floor plan of each respective device, accepting second input into the mobile device identifying each respective device, and associating the first input with the second input for each respective device.

52.	(previously presented)  The method as recited in claim 51, wherein accepting the second input includes receiving a single tap input on the mobile device, wherein receipt of the single tap initiates accepting a device code scanned by the mobile device from at least one of a bar code, a 

53.	(previously presented)  The method as recited in claim 52, wherein multiple devices of the respective devices are scanned simultaneously for receiving the device code of each of the respective devices, wherein the multiple devices are scanned in a location other than the respective locations indicated on the floor plan.

54.	(previously presented)  The method as recited in claim 40, wherein localizing the devices comprises:
predicting a signal fingerprint for an expected device installation location indicated on the floor plan for each of the devices, wherein each expected device installation location indicates a location at which a respective one of the devices is expected to be installed, and the predicted signal fingerprint for ‎each of the expected device installation locations includes a predicted characteristic of signals predicted to be received at ‎the expected device installation location from each of the other devices at their respective expected device ‎installation locations; ‎
after each of the devices is installed at their actual device installation locations, measuring a signal fingerprint of actual signals received at ‎each of the actual device installation locations, wherein the measured signal fingerprint measured at each of the actual device installation locations includes an actual characteristic of signals received at the actual device installation location from each of the other devices at their respective actual device installation locations; and 


55.	(previously presented)  The method as recited in claim 54, wherein authorizing the devices comprises authorizing the devices based on an outcome of the comparison.

56.	(previously presented)  A security system comprising:
a central panel or server configured to register a plurality of distributed devices, the central panel or server comprising:
a memory configured to store a plurality of programmable instructions; and
at least one processing device in communication with the memory, wherein the ‎at least ‎‎one processing device, upon execution of the plurality of programmable ‎instructions is configured ‎‎to:‎
discover a plurality of devices at a central panel and/or server;
localize the devices;
authorize the devices; 
register the devices with the central panel and/or server;
compare a security coverage area of the devices relative to a floorplan that includes varying threat levels for respective areas of the floorplan; and


57.	(previously presented)  The security system recited in claim 56, wherein the ‎at least ‎‎one processing device, upon execution of the plurality of programmable ‎instructions is further configured ‎‎to:‎
predict a signal fingerprint for an expected device installation location indicated on the floor ‎plan for each of the devices, wherein each expected device installation location indicates a ‎location at which a respective one of the devices is expected to be installed, and the predicted ‎signal fingerprint for ‎each of the expected device installation locations includes a predicted ‎characteristic of signals predicted to be received at ‎the expected device installation location from ‎each of the other devices at their respective expected device ‎installation locations;
after ‎each of the devices is installed at their actual device installation locations, receive a measured signal ‎fingerprint of actual signals received at ‎each of the actual device installation locations, wherein ‎the measured signal fingerprint measured at each of the actual device installation locations ‎includes an actual characteristic of signals received at the actual device installation location from ‎each of the other devices at their respective actual device installation locations; and
identify installation locations of the respective devices once installed at their actual ‎device installation locations based on multiple comparisons of the respective predicted signal ‎fingerprints predicted for each of the expected device installation locations and the respective ‎measured signal fingerprints measured at each of the actual device installation locations. ‎



59.	(previously presented)  The security system recited in claim 56, wherein predicting the signal fingerprint for each device includes using a site specific RF propagation model to predict RF received signal strength at a given device location from all other devices deployed at other locations on the floor plan, and wherein the site specific RF propagation model utilizes the floor plan, building material information, device RF output power, and antenna patterns to generate estimates for predicting the signal fingerprints.

60.	(new)  The method of claim 40,  wherein the floorplan is a digital floorplan having icons at respective intended locations on the floorplan for placement of an intended type of device, and localizing the devices is performed at the central panel and/or server and includes:
	receiving scanned codes of a plurality of devices;
	associating with each code a type of the corresponding device; 
	sorting the codes;
	evaluating each icon on the floorplan;
	assigning at the location on the floorplan of each icon an unassigned code of the received clodes having an associated type that is the same as a type of the icon; and 
	marking the assigned code as unavailable; and
	displaying the floorplan with each code that was assigned being displayed on the floorplan at the location to which it is assigned.

61.  	(new)  The method of claim 40, wherein the floorplan is a digital, displayable floorplan, the method further comprising displaying the floorplan with changes in placement of the one or more devices determined to be needed.

62.	(new) 	The method of claim 40, wherein the dynamically varying threat levels are associated with one or more doors or windows at a perimeter of the building, connectivity to rooms internal to the building, and one or more of contents of one or more rooms in the building and a desired level of protection for the one or more rooms.

63.	(new)  The security system recited in claim 56, wherein the floorplan is a digital floorplan having icons at respective intended locations on the floorplan for placement of an intended type of device, and localizing the devices is performed at the central panel and/or server and wherein the ‎at least ‎‎one processing device, upon execution of the plurality of programmable ‎instructions is further configured ‎‎to:‎
	receive scanned codes of a plurality of devices;
	associateg with each code a type of the corresponding device; 
	sort the codes;
	evaluate each icon on the floorplan;
	assign at the location on the floorplan of each icon an unassigned code of the received clodes having an associated type that is the same as a type of the icon; and 
	mark the assigned code as unavailable; and


64.  	(new)  The security system of claim 56, wherein the floorplan is a digital, displayable floorplan, and wherein the ‎at least ‎‎one processing device, upon execution of the plurality of programmable ‎instructions is further configured ‎‎to display the floorplan with changes in placement of the one or more devices determined to be needed.

65.	(new) 	The security system of claim 56, wherein the dynamically varying threat levels are associated with one or more doors or windows at a perimeter of the building, connectivity to rooms internal to the building, and one or more of contents of one or more rooms in the building and a desired level of protection for the one or more rooms.



                                            
REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 40 and 56 all comprise (or are significantly similar to), among other things, discovering a plurality of devices at a central panel and/or server; localizing the devices; authorizing the devices; registering the devices with the central panel and/or server; comparing at the central panel and/or server a security coverage area of the devices relative to a floorplan that includes dynamically varying threat levels for respective areas of the floorplan; and determining at the central panel and/or server whether there is a need to change placement of one or more of the devices based on a result of the comparison. The remaining dependent claims further limit the invention. 

This is a first action allowance so Examiner supplements the record. The instant application is preliminarily amended to cancel Claims 1-39 and introduce new claims 40-59, of which 40 and 56 are independent and, by amendment, of similar scope. Examiner begins by explaining Examiner’s procedure and the reasons the independent claims are found non-obvious and eligible.
Examiner is the same Examiner from parent Application 15/560432, now issued as Pat. 10,944,837. That application dealt with signal fingerprints for placing devices and was allowed because of limitations that are neither included nor relevant here. The prosecution history of the parent application evidences the obviousness of most of the features of instant independent Claim 56, which is representative of the instant claimset. To wit – discovering, localizing, authorizing, and registering devices is commonplace is network security (see prosecution history of the ‘432 application). Without delving too deeply into the previously cited art, Examiner believes that the Marti, Gadher, Holleis references. 
Additionally, Examiner thinks that placing particular security devices based on a floor plan would be obvious (see, e.g., Claims 50-54). Examiner cites Saeki (US Pub. 2011/0317016), Fig. 1, 4-6, and paras. 33-54 to teach the selection and placement of surveillance devices based on surveillance areas of a floorplan and functional demands of a client/customer. Saeki, combined with the teachings of the other arts (e.g. Marti) render obvious a system that selects surveillance devices based on a floor plan area and desired function, and would allow for using signal fingerprinting to determine if the device is placed in the appropriate location.
But Claim 56 contained the additional limitations of “compare a security coverage area of the devices relative to a floorplan that includes varying threat levels for respective areas of the floorplan; and determine whether there is a need to change placement of one or more of the devices based on a result of the comparison” as done by “at least one processing device in communication with [a] memory.” The claim requires not only that devices are placed based on a floorplan, but that devices are placed by a computer using a floorplan that has varying levels of threat. In other words, rather than a human analyzing a layout to determine needs and providing those needs to a computer that converts the needs into a placement, the computer analyzes a layout with threat levels as an input to determine placement.
Mindful that rejections must be based upon evidence and that Examiner bears the burden of proving by a preponderance, Examiner supplements the record to state that Examiner believes the act is, in fact, obvious. Examiner does not read the instant specification to suggest that the instant specification invented intelligence with respect to surveillance placement, and even a lay person would know that to not be the case as of the effective filing date (here March of 2015). In th floor of a high rise.
Saeki provides a floorplan that has areas, and takes in surveillance function requirements for each area (Fig. 3, para. 30). While Saeki is not explicit that given areas have higher threat and require different surveillance than other areas, the link between area, content of the area, and motivation for surveillance seems naturally clear. Obviously the Saeki human requires different surveillance for different areas because different areas pose heightened risk. Examiner is reminded of KSR v. Teleflex’s statement that warns against confining obviousness to “published articles and the explicit content of issued patents…In many fields it may be that there is little discussion of obvious techniques…”
In short, Examiner does not doubt that the analog art of building security anticipatorily (or at worst could render obvious) generated a floor plan that included varying threat levels for respective areas of the floor plan.
Examiner further does not doubt that the analog art would also determine the need to change the placement of a device based on comparing coverage areas of devices to the floorplan. paras. 41-44).
However, Claim 56 requires these acts be done by a computer. The Office previously found Application 15/560411 to be patentable (issued as Pat. 10,459,593) based upon the addition of the limitation “a processor [] configured to: … determine a location for positioning a device contingent upon the intruder threat levels indicated on the GUI and a coverage region of the device.” Although the ‘411 examiner did not provide a reasons for allowance, that examiner rejected the independent claim prior to the addition of that limitation and allowed the claim after. This Examiner’s search and the ‘411 allowance suggest that the Office has determined that determining a physical location (i.e. “changing placement” as the claims require) based upon a floorplan that includes threat levels is nonobvious.
For the reasons above, Examiner thinks it is fairly clear that the acts were obvious to perform by a person in the analog world. There is generally a motivation to automate a manual activity (see MPEP 2144.04(III)) and Examiner sees no reason to think that instructing a computer to perform some form of the analysis that the security art did in an analog fashion presents any implementation problems. This situation therefore raises two problems: First, if the act was previously performed in a human’s brain, and computer implementation caused no problems, the computer implementation of the analysis might be obvious. Second, a computer processor standing in for a human’s processing claimed at a high level of generality often raises a judicial exception problem because it is taking an abstract goal (here, the correct placement of surveillance based on threat) and shifting the judgement from a human to a computer. In other words, this may be a situation where the claims are directed to the abstract act of judgment simply “[done] on a Alice v. CLS Bank.
Here, the instant specification provides for disclosures as to how to calculate placement (see Spec, paras. 141-177). Examiner notes that the scope of Claim 56 is not nearly as detailed as the specification. In particular, it omits the particular algorithmic features for actually calculating the threat of different points of entry of a floorplan (as detailed in Spec, paras. 162-171) and the proper placement of devices  to meet those threads (Spec, paras. 172-177). Because potential threats may be modelled in any number of materially different manners, and because the optimal response to those threats would vary based on materially different objectives (Applicant appears to admit this, see Spec, para. 175: The optimal placement is obtained based on a tradeoff between the bill of materials/cost and the detection performance.) Claim 56 only being limited by the functional result would appear to be the type of broad general end-goal that would suggest both abstraction and obviousness. Claim 56 embraces virtually every solution to a security question so long as the security analysis is (1) reviewed or iterated upon and (2) performed by a computer.
This Specification clearly discloses some teaching in Spec, paras. 162-177 that is of value to the art. The fact that it is of value should not be read to negate Examiner’s obviousness or judicial exception concerns because the claims may not be of the appropriate scope, and it may be after testimony places the disclosure in proper context the disclosure may not reach beyond conventional analysis in the building security art. However, because the Office previously found similar subject matter patentable, and because Examiner found no reference that had computer implemented determination of device placement based upon a floorplan that included threat levels, Examiner found Claim 56 as originally presented allowable and makes the concerns of record. Examiner asserts that the other limitations of Claim 56 are conventional computer networking McRO v. Bandai, where computer implementation of an otherwise conventional analog act was nonobvious and eligible, but it may also be that the implementation here is the kind of easily-applied “do it on a computer” act that is expressed at a high level of generality and found ineligible in Alice, Electric Power Group v. Alstom, and similar cases.
Examiner then contacted Counsel. Examiner required a terminal disclaimer to avoid a double patenting rejection to all claims because these claims were nonobvious for similar subject matter to Pat. 10,459,593, and because the other limitations are conventional. In addition, Examiner required Claim 40 to be amended. Claim 56 makes clear a computer performs the compare and determining steps. Claim 40 as originally presented was not clear as to what entity was performing the compare and determining steps and because - for the reasons above - the entity is important to patentability, a 112b rejection was proper to Claim 40 and its dependents. Examiner required limitations that made clear that it was a computer that did the compare and determine steps.
Examiner also expressed the above allowance analysis and concerns to Counsel. Counsel did not have any statements for the record at the time. As the claims would need to be amended anyway for Claim 40’s 112b issue, Examiner permitted Counsel to submit additional amendments further limiting the claims in response to possibly guard against the concerns above, but conveyed that if the terminal disclaimer was filed and the Claim 40 112b issue fixed, the claimset would still issue as-modified.
change the placement of devices. Therefore “dynamically” can only mean that the threat level valuation of the floorplan is revisited at least one time and as a result of the new valuation a new placement is determined. That limitation does not limit the claim to where the processing speed of a processor (as opposed to a human) is critical, nor is Examiner even certain if that is a proper reason for allaying “mere field of use” concerns. Duplication of parts is not a patentable act, see MPEP 2144. Further Examiner assumes (again, without proof) that the analog security world periodically reevaluated threat levels, which is “dynamically varying threat levels.” Regardless, as stated ante, Examiner would have allowed Claim 40 if Applicant merely fixed the 112b issue, which this amendment clearly does.
Claims 60-65 contain subject matter that is closer to what Examiner had in mind when Examiner expressed his concerns to Counsel. The Office applies a more permissive standard with respect to judicial exception concerns than the judicial branch does so it is not Examiner’s function to opine on whether any of the claims here meet the test, but Examiner invites a reviewing body to consider, e.g., Claim 60 distinctly from Claim 40 as Examiner thinks that one may find the scope difference is relevant at both steps of the Alice analysis.
Examiner cites Tiwari (US Pat. 10,621,527) for the record.
The terminal disclaimer was filed, and the above amendment is entered by agreement. All claims are allowed. 




CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.